DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant claims find support in the provisional application and therefore receive the benefit to the filing date of 03/17/2020. 
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koitabashi et al. (U.S. Pat. 5,742,311).
Koitabashi et al. disclose the following claimed limitations: 
Regarding independent Claim 1, an ink tank for an ink delivery system comprising: 
a housing (4, 6) having an ink inlet port (8) and an ink outlet port (7); 
an air vent (13) communicating with a headspace of the ink tank (top part of the ink container 6 via air introduction passage A32, Col. 10, lines 54-67, col. 11, lines 1-40 and Fig. 3); 
a filter (25) positioned in the housing for filtering ink supplied from the ink tank via the ink outlet port (Col. 10, lines 54-67, col. 11, lines 1-40 and Fig. 3); and 
a baffle plate (5) positioned in the housing between the ink inlet port and the filter, the baffle plate being configured for directing air bubbles entering the ink tank (6) via the ink inlet port towards the headspace of the ink tank (Col. 10, lines 54-67, col. 11, lines 1-40 and Fig. 3), 
wherein the baffle plate has baffle opening (8) positioned towards a base of the ink tank, thereby allowing ink to flow from the ink inlet port towards the ink outlet port via the baffle opening (Col. 10, lines 54-67, col. 11, lines 1-40 and Fig. 3).
Regarding Claim 2, wherein the ink tank comprises an upper section and a lower section, the lower section having the ink inlet port and the ink outlet port (Fig. 3).
Regarding Claim 3, wherein the upper section has a greater volume than the lower section (Fig. 3; please note that the separation into upper and lower section is arbitrary, thus it can read on this limitation depending on arbitrary choice).
Regarding Claim 4, wherein the upper section has a greater cross-sectional area than the lower section (Fig. 3; please note that the separation into upper and lower section is arbitrary, including along non-planar and inclined separating surfaces, thus it can read on this limitation depending on arbitrary choice).
Regarding Claim 6, wherein the baffle plate extends from the base of the housing towards a roof of the ink tank (Fig. 3).
Regarding Claim 7, wherein, in use, the baffle plate extends into a headspace of the ink tank (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koitabashi et al. (U.S. Pat. 5,742,311) in view of Sato (U.S. Pat. 6,155,679).
Koitabashi et al. disclose all claimed limitations except the following: 
Regarding Claim 8, wherein the ink inlet port is positioned above the baffle opening.
Sato discloses the following claimed limitations: 
Regarding Claim 8, wherein the ink inlet port (33) is positioned above the baffle opening (42, col. 5, lines 33-67, col. 6, lines 1-67 and Figs. 5-10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the ink inlet port is positioned above the baffle opening of Sato into the ink tank of Koitabashi et al. to provide a compact structure reliably separating bubbles from ink.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koitabashi et al. (U.S. Pat. 5,742,311) in view of Hayashi et al. (U.S. 2004/0246317 A1).
Koitabashi et al. disclose all claimed limitations except the following: 
Regarding Claim 11, wherein the air vent communicates with a labyrinthine channel defined in a roof of the ink tank.
Hayashi et al. disclose the following claimed limitations:
wherein the air vent communicates with a labyrinthine channel defined in a roof of the ink tank (§0046).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the labyrinthine channel of Hayashi et al. into the ink tank of Koitabashi et al. to limit ink evaporation while providing venting.
Claim(s) 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koitabashi et al. (U.S. Pat. 5,742,311) in view of Wang et al. (U.S. 2004/0056918 A1).
Koitabashi et al. disclose the following claimed limitations: 
Regarding Claim 12, an ink delivery system for an inkjet printer comprising: 
an ink tank according to claim 1 (see above); 
an inkjet printhead (20) having a printhead inlet port (115) connected to the ink outlet port via an ink delivery line (7, col. 5, lines 55-67, col. 6, lines 1-57 and Figs. 1-2); and 
a control system (3) coordinating with the ink tank for controlling a hydrostatic pressure of ink delivered to the printhead (col. 8, lines 21-54 and Figs. 1-3).
Koitabashi et al. do not disclose the following claimed limitations: 
Regarding Claim 12, an ink supply reservoir connected to the ink inlet port via an ink supply line.
Regarding Claim 13, wherein the printhead comprises a printhead outlet port in fluid communication with the ink tank via an ink return line.
Regarding Claim 14, wherein the ink return line is connected to the ink supply line.
Regarding Claim 15, a pump and an air intake for depriming the printhead.
Regarding Claim 16, wherein air enters the ink tank via the ink inlet port during printhead depriming and/or printhead priming. 
Regarding Claim 17, wherein the control system is configured to control a height of ink in the ink tank.
Wang et al. disclose the following claimed limitations: 
Regarding Claim 12, an ink supply reservoir (30) connected to the ink inlet port via an ink supply line (31, §§0055-0056 and Fig. 1). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the ink supply reservoir of Wang et al. into the ink delivery system of Koitabashi et al. to increase volumetric capacity of the system. 
Regarding Claim 13, wherein the printhead comprises a printhead outlet port (9) in fluid communication with the ink tank via an ink return line (15, 19, §§0046-0054, 0077 and Figs. 1, 3). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the printhead outlet port of Wang et al. into the ink delivery system of Koitabashi et al. to enable recirculating ink through the printhead, and hence improve bubble removal. 
Regarding Claim 14, wherein the ink return line is connected to the ink supply line (via the sub-tank 32, Fig. 1). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the ink return line is connected to the ink supply line of Wang et al. into the ink delivery system of Koitabashi et al. to by using a sub-tank and a main tank.
Regarding Claim 15, a pump (39) and an air intake for depriming the printhead (37, §§057-0058 and Fig. 1). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the pump and an air intake of Wang et al. into the ink delivery system of Koitabashi et al. to enable replacing the main tank, the printheat, or other components of the system without spilling remaining ink.
Regarding Claim 16, wherein air enters the ink tank via the ink inlet port (11) during printhead depriming and/or printhead priming (§0052 and Fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the air enters the ink tank via the ink inlet port of Wang et al. into the ink delivery system of Koitabashi et al. to enable depriming and hence to enable replacing the main tank, the printheat, or other components of the system without spilling remaining ink. 
Regarding Claim 17, wherein the control system is configured to control a height of ink in the ink tank (§0059 and Fig. 1). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the the control system is configured to control a height of ink in the ink tank of Wang et al. into the ink delivery system of Koitabashi et al. to enable proper control of hydrostatic pressure at the printhead.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koitabashi et al. (U.S. Pat. 5,742,311) as modified by Wang et al. (U.S. 2004/0056918 A1) as applied to claim 1 above, and further in view of Hino (U.S. 2003/0007049 A1).
Koitabashi et al. as modified by Wang et al. disclose all claimed limitations except the following: 
Regarding Claim 18, wherein the control system controls a supply pump in the ink supply line in response to feedback from one or more ink level sensors in the ink tank.
Hino discloses the following claimed limitations:
Regarding Claim 18, wherein the control system (70) controls a supply pump (13) in the ink supply line in response to feedback from one or more ink level sensors (12a) in the ink tank (§§0063-0064 and Figs. 3-4). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the ink return line is connected to the ink supply line of Hino et al. into the ink delivery system of Koitabashi et al. to by using a sub-tank and a main tank.
Allowable Subject Matter
Claims 5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 5 is the inclusion of the limitations of an ink tank that includes a filter drum positioned over the ink outlet port. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claims 9-10 is the inclusion of the limitations of an ink tank that includes wherein the baffle plate is positioned between the ink level sensor and the ink inlet port. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853